             Case 2:19-cv-00946-JFC Document 1 Filed 08/02/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 US FOODS, INC.,                                    Case No.:

                        Plaintiff,

        v.                                          Electronically Filed


 WILLIAM T. KANE aka BILL T. KANE, an
 individual; and RONALD G. LINABURG,                JURY DEMANDED
 D.D.S., an individual,


                         Defendants.



                                         COMPLAINT

       Plaintiff US Foods, Inc. (“US Foods” or “Plaintiff”), by and through its counsel, Bryan

Cave Leighton Paisner LLP and Strassburger McKenna Gutnick & Gefsky, against Defendants

William T. Kane aka Bill T. Kane (“Kane”) and Ronald G. Linaburg, D.D.S. (“Dr. Linaburg,”

and collectively with Kane, the “Guarantors”), hereby alleges as follows:

                                        THE PARTIES

       1.       Plaintiff US Foods is a Delaware corporation with its principal place of business

at 9399 West Higgins Road, Suite 600, Rosemont, Illinois 60018. US Foods is registered as a

foreign corporation licensed to do business in the State of Pennsylvania. US Foods is one of

America’s leading foodservice distributors to restaurants, healthcare and hospitality facilities,

government operations, and educational institutions across the country, including in the State of

Pennsylvania.




                                                1
             Case 2:19-cv-00946-JFC Document 1 Filed 08/02/19 Page 2 of 6



        2.      Defendant Kane is a resident and citizen of Pennsylvania, domiciled at 252 4th

Avenue, Braddock, Pennsylvania 15104.

        3.      Defendant Dr. Linaburg is a resident and citizen of Pennsylvania, domiciled at

924 Valleyview Road, Pittsburgh, Pennsylvania 15243.

                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a), because the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and there is diversity among the parties because Plaintiff is a citizen of Illinois

and Guarantors are citizens of Pennsylvania.

        5.      Venue is proper pursuant to 28 U.S.C. § 1391 because (i) Guarantors reside

within this judicial district, and (ii) a substantial part of the transaction giving rise to Plaintiff’s

claims occurred in this division of this judicial district.

                                   GENERAL ALLEGATIONS

        6.      From as early as January 2018, US Foods supplied various food and food-related

products and services to 5171 Campbells Land Co., Inc. (“Campbells”).

        7.      In connection with these transactions, Campbells executed a Customer Account

Application (the “Agreement”) dated as of January 25, 2018. A true and correct copy of the

Agreement is attached hereto as Exhibit A and incorporated herein by reference.

        8.      Campbells agreed to be bound by the terms of the Agreement, invoices and other

documents furnished by US Foods, and to pay all charges set forth on each invoice pursuant to

the credit terms on the invoices. (See Exhibit A).

        9.      Campbells also agreed to pay all costs, expenses and fees, including attorneys’

fees, which may be incurred by US Foods in enforcing or protecting its rights under the

Agreement. (Exhibit A, p. 3, ¶ 4).

                                                    2
             Case 2:19-cv-00946-JFC Document 1 Filed 08/02/19 Page 3 of 6



       10.      Further, Campbells agreed to pay interest in the amount of 1.5% per month on any

payment past due until collected. (Exhibit A, p. 3, ¶ 4).

       11.      The Agreement includes a personal guaranty executed by Guarantors (the

“Guaranty”). (Exhibit A, p. 4).

       12.      Pursuant to the Guaranty, Guarantors “personally and unconditionally” guarantied

payment of all amounts then owing, and thereafter owed by the Campbells. (Exhibit A, p. 4).

       13.      Further, in the event of a default by the Campbells, US Foods has the right to

proceed directly against Guarantors without first exhausting other remedies. (Id.).

       14.      Campbells ordered, received, and accepted delivery of goods and services from

US Foods as reflected on invoices sent by US Foods to Campbells.

       15.      Pursuant to the payment terms contained in the Agreement and the invoices,

Campbells was obligated to make payments to US Foods in the full invoice amount for goods

and services received.

       16.      US Foods performed all of its obligations by supplying Campbells with the

purchased goods and services and submitting invoices.

       17.      As of the date of this Complaint, US Foods is owed a total of $600,512.14 on past

due invoices accrued pursuant to the Agreement, exclusive of interest, costs and fees (the

“Unpaid Invoices”). A summary of Unpaid Invoices for Campbells is attached hereto and

incorporated herein as Exhibit B.

       18.      As of the date of the filing of this Complaint, US Foods has not received payment

in full for the amounts owed under the Agreement and Unpaid Invoices.




                                                3
             Case 2:19-cv-00946-JFC Document 1 Filed 08/02/19 Page 4 of 6



                                       COUNT I
                                  BREACH OF GUARANTY

       19.      US Foods incorporates and re-alleges each and every one of the allegations set

forth in paragraphs 1 through 18 above as though fully set forth herein.

       20.      Campbells agreed to abide by the terms of the Agreement and invoices under

which US Foods supplied goods and services to Campbells. (See Exhibit A).

       21.      US Foods fully performed its obligations, including supplying all required goods

and services to Campbells.

       22.      Campbells accepted all goods and services supplied by US Foods.

       23.      US Foods submitted invoices to Campbells for the goods and services supplied

under the Agreement. (See Exhibit B).

       24.      Campbells failed to pay US Foods the outstanding balance owed.

       25.      Guarantors executed the Guaranty, unconditionally guaranteeing all of

Campbells’ payment obligations to US Foods. (Exhibit A, p. 4).

       26.      The Guaranty imposes liability on Guarantors for Campbells’ payment

obligations under the Agreement. (Exhibit A, p. 4).

       27.      Guarantors’s obligations include, but are not limited to, payment of the debt,

interest and the costs of enforcement of Campbells’s obligations, including reasonable attorneys’

fees. (Exhibit A, p. 4).

       28.      The Guaranty further provides that US Foods has the right to proceed directly

against Guarantors to collect and recover the full amount of the indebtedness. (Exhibit A, p. 4).

       29.      Guarantors have failed to perform their duties and obligations under the Guaranty.

       30.      By refusing to pay the indebtedness, Guarantors have breached the Guaranty.

(Exhibit A, p. 4).


                                                 4
             Case 2:19-cv-00946-JFC Document 1 Filed 08/02/19 Page 5 of 6



       31.        US Foods has been damaged in the amount of $600,512.14 exclusive of interest,

costs and fees. (See Exhibit B).

                                             COUNT II
                                       ACCOUNT STATED
                                   (In the alternative to Count I)

       32.        US Foods incorporates and re-alleges each and every one of the allegations set

forth in paragraphs 1 through 18 above as though fully set forth herein.

       33.        Before the institution of this action, US Foods and Campbells had an on-going

business relationship in which Campbells ordered goods and services from US Foods, for a

period of time.

       34.        US Foods supplied goods and services to Campbells as evidenced by the invoices

US Foods submitted to Campbells for the goods and services supplied.

       35.        The invoices were delivered to Campbells in accordance with US Foods’ normal

accounting procedures.

       36.        The parties agreed on the balances of the amounts due and owing for said goods

and services.

       37.        US Foods rendered invoices to Campbells for the delivery of said goods and

services to which Campbells did not object.

       38.        Pursuant to the Guaranty, Guarantors “personally and unconditionally” guarantied

payment of all amounts then owing, and thereafter owed by the Campbells. (Exhibit A, p. 4).

       39.        Guarantor owes US Foods $600,512.14, plus interest and fees pursuant to the

Guaranty.




                                                  5
          Case 2:19-cv-00946-JFC Document 1 Filed 08/02/19 Page 6 of 6



       WHEREFORE, pursuant to the foregoing, US Foods requests: (i) that judgment be

entered in its favor and against Guarantors on Count I of the Complaint in such amount to be

determined at trial, but no less than $600,512.14, plus interest, costs and fees; (ii) or, in the

alternative, that judgment be entered in its favor and against Guarantors on Count II of the

Complaint in such amount to be determined at trial, but no less than $600,512.14, plus interest,

costs and fees; and (iii) that Plaintiff be granted such other and further relief as the Court shall

deem just and proper.


Dated: August 2, 2019                         /s/Gretchen E. Moore
                                              Gretchen E. Moore, Esquire
                                              Pa. Id. No. 202103
                                              Adam J. Tragone, Esquire
                                              Pa. Id. No. 322479
                                              Strassburger McKenna Gutnick & Gefsky
                                              Four Gateway Center, Suite 2200
                                              444 Liberty Avenue
                                              Pittsburgh, PA 15222
                                              (412) 281-5423
                                              (412) 281-8264
                                              gmoore@smgglaw.com
                                              atragone@smgglaw.com

                                              /s/ Maria Vathis
                                              Maria Vathis, Esquire
                                              (admission pro hac vice pending)
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              161 North Clark Street, Suite 4300
                                              Chicago, Illinois 60601
                                              (312) 602-5000
                                              (312) 602-5050
                                              maria.vathis@bclplaw.com


                                              Counsel for US Foods, Inc.




                                                 6
